FRUGÉ, Judge
(dissenting).
In view of the liberal construction to be awarded the Workmen’s Compensation Act, and giving due consideration to the ruling of our Supreme Court in Trappey v. Lumbermen’s Mutual Casualty Co., 229 La. 632, 86 So.2d 515 (1956), I feel constrained to differ from the majority view in this case.
I feel that “Gauthier-O’Rear Farms” was a valid partnership. But, if it was not, then defendant is estopped to deny the existence of the partnership because it had the means of determining the technical validity of the partnership, but instead it remained silent and collected premiums from the partnership for three years before the accident.
I further believe plaintiff was acting on behalf of and for the benefit of the partnership at the time of the accident in undertaking necessary maintenance of equipment used for the partnership enterprise and for the benefit of all the partners.
For these reasons I respectfully dissent.